UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-2048


MICHAEL PETROS,

                  Plaintiff - Appellant,

          v.

PAUL BOOS; CITY OF WHEELING, WEST VIRGINIA,

                  Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:10-cv-00077-FPS)


Submitted:   March 3, 2017                  Decided:   March 21, 2017


Before TRAXLER, KING, and DIAZ, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Michael Petros, Appellant Pro Se.    Rosemary Jennifer Humway-
Warmuth, CITY SOLICITOR’S OFFICE, Wheeling, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Petros seeks to appeal two district court orders

applying a prefiling injunction and preventing him from filing

two new complaints.            Petros filed notices of appeal following

the entry of each order.          We affirm in part and dismiss in part.

       Parties    are       accorded   30       days   after     the   entry   of    the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).                      The

first district court order was entered on the docket on August

8, 2016.       The notice of appeal challenging the August 8 order

was filed 36 days later, on September 13, 2016.                        Because Petros

failed    to    file    a    timely    notice     of    appeal    or   to   obtain   an

extension or reopening of the appeal period, we dismiss this

portion of the appeal.

       As to the second notice of appeal, which is timely as to

the district court’s November 16, 2016, order, we confine our

review to the issues raised in the Appellant’s brief.                          See 4th

Cir.     R.    34(b).        Because    Petros’        informal    brief    does     not

challenge the basis for the district court’s disposition, he has

forfeited appellate review of this order.                   See Williams v. Giant

                                            2
Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004).            Accordingly,

we affirm as to this order.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                        AFFIRMED IN PART;
                                                        DISMISSED IN PART




                                   3